DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

“an obtaining unit” in claims 2-9
“a detecting unit” in claim 3
“a changing unit” in claim 3

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Takahashi et al. (US 2016/0239195 A1).[claim 1]
Regarding claim 1, Takahashi discloses an exposure setting apparatus (e.g. Figure 1) comprising: a display control unit (Figure 1, Items 14/16) configured to perform control so that a coordinate system region which expresses a coordinate system including a first axis corresponding to an aperture value and a second axis corresponding to a shutter speed is displayed in a display unit (Figures 5, 9, 15-18, Item 300 including aperture axis 320 and shutter speed axis 310) , wherein the display control unit performs control to add, to the coordinate system region, a visual gradation in which a tone value changes in the coordinate system region in a direction from a side where the aperture value is low and the shutter speed is slow to a side where the aperture value is high and the shutter speed is fast (Paragraphs 0122-0125, 0144-0146, 0166-0169, 0172-0176; gradation of light and shade).[claim 2]
Regarding claim 2, Takahashi discloses the exposure setting apparatus according to claim 1, further comprising: an obtaining unit configured to obtain an ISO sensitivity setting value (Paragraphs 0144-0146, , 0166-0169, 0172-0176; user control for setting Tv/Av and ISO value) wherein the display control unit: controls the gradation to move to the side where the aperture value is low and the shutter speed is slow in the coordinate system region, when a user operation for reducing the ISO sensitivity setting value has been made, and controls the gradation to move to the side where the aperture value is [claim 3]
Regarding claim 3, Takahashi discloses the exposure setting apparatus according to claim 2, further comprising: a detecting unit configured to detect a touch made on the display unit (Paragraph 0167); and a changing unit configured to reduce the ISO sensitivity setting value when a slide operation of a touch made on the gradation and having a movement component progressing toward the side where the aperture value is low and the shutter speed is slow in the coordinate system region has been detected, and increase the ISO sensitivity setting value when a slide operation of a touch made on the gradation and having a movement component progressing toward the side where the aperture value is high and the shutter speed is fast in the coordinate system region has been detected (Paragraph 0167, drag input of the users finger).[claim 6]
Regarding claim 6, Takahashi discloses the exposure setting apparatus according to claim 2, wherein the obtaining unit further obtains an aperture value setting value and a shutter speed setting value (Paragraphs 0144-0146, , 0166-0169, 0172-0176; user control for setting Tv/Av and ISO value), and the display control unit performs control so as to display, in the display unit, an indicator indicating a position, in the coordinate system region, of a combination of the aperture value setting value and the shutter speed setting value (Figures 5, 9, 15-18, Item P1 indicating setting of Tv/Av value).[claim 7]
Regarding claim 7, Takahashi discloses the  exposure setting apparatus according to claim 6, wherein when the ISO sensitivity setting value has been changed in a first operation mode in which the aperture value setting value, the shutter speed setting value, and the ISO sensitivity setting value can be changed independently through user operations, the display control unit performs control so that a [claim 12]
Regarding claim 12, see the rejection of claim 1 above and note that the aperture value is a first exposure control parameter and the shutter speed is a second exposure control parameter.  Additionally, while claim 12 requires a gradation “which visually expresses a difference in exposure amount based on a difference in values of the first exposure control parameter and the second exposure control parameter at each position in the coordinate system region”, the claim is not specific as to how this difference is expressed or how the gradation is formed in accordance with the differences.  Thus the system of Takahashi which changes a gradation to show a lightness/darkness amount at various combinations of exposure settings is believed to read on the claim as written as it would “express a difference in exposure amount” of different combinations of exposure control parameters.  [claims 13 and 14]
Claims 13 and 14 are method claims corresponding to apparatus claims 1 and 12.  Therefore, claims 13 and 14 are analyzed and rejected as previously discussed with respect to claims 1 and 12.[claims 15 and 16]
Regarding claims 15 and 16, see the rejection of claims 1 and 12 above and further note that Takahashi discloses implementing the described system using a non-transitory medium/memory storing a program which is executed by a computer/processor as claimed (e.g. Paragraphs 0008, 0090-0093).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2016/0239195 A1) in view of Inoue (JP 2007-096682 A).[claim 4]
Regarding claim 4, Takahashi does not disclose an apparatus wherein the obtaining unit further obtains a subject luminance, and the display control unit performs control so as to determine a correspondence relationship which the aperture value and the shutter speed have with the tone value of the gradation on the basis of the ISO sensitivity setting value and the subject luminance.
Inoue discloses a similar exposure setting apparatus wherein an obtaining unit further obtains a subject luminance and a display control unit performs control so as to determine a correspondence relationship which the aperture value and the shutter speed have with the tone value of the gradation on the basis of the ISO sensitivity setting value and the subject luminance (Paragraphs 0033-0040, Figure 6; determining recommended settings through AE control and displaying a recommended setting area on an aperture/shutter setting graph).  The system of Inoue allows manual setting of exposure settings while informing the user of a recommended setting to prevent shooting failures.  Therefore, it would have been obvious to further include display of a recommended setting by performing an AE operation and highlighting a recommended setting area as taught by Inoue in the system of Takahashi so that the user could further be informed of recommended Av/Tv values to prevent shooting failures.  Note that it would be obvious to maintain a gradation as taught by Takahashi while providing a display of the recommended region so that a user may simultaneously be informed of a recommended region and the effect of aperture/shutter values on the exposure.[claim 5]
.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2016/0239195 A1) in view of Official Notice.[claims 10 and 11]
Regarding claims 10 and 11, Takahashi discloses displaying a gradation, but does not explicitly disclose adding the gradation by causing a brightness or saturation of the coordinate system region to change in the coordinate system region in the direction from the side where the aperture value is low and the shutter speed is slow to the side where the aperture value is high and the shutter speed is fast or by displaying, in the coordinate system region, a plurality of dots so that a density of the dots changes in the coordinate system region in the direction from the side where the aperture value is low and the shutter speed is slow to the side where the aperture value is high and the shutter speed is fast.
Official Notice is taken that it is well known in the art to display gradations by adjusting a brightness or saturation of a display region or by displaying a plurality of dots of changing density.  Such methods are commonly used display methods for generating a gradation effect on a display.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a display method as claimed for generating the gradation since such display methods are well known and understood by one of ordinary .

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 8 and 9]
Regarding claims 8 and 9, while the use of shutter/aperture priority modes are known in the prior art, the prior art does not teach or reasonably suggest the combination of such a mode with the particular movement of an indicator and gradation as claimed.
For example, Takahashi discloses shutter/aperture priority modes which allows a user to set shutter/aperture values and automatically calculate an aperture or shutter value (e.g. Paragraphs 0122-0129).  While Takahashi additionally discloses moving an indicator according to the new values (Paragraphs 0122-0129) and moving a gradation while keeping an indicator point fixed (e.g. Paragraphs 0166-0176), Takahashi does not simultaneously move an indicator according to a change shutter/aperture value while moving a gradation as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following shows additional systems/methods for relating exposure parameters in an exposure setting device/method:
	Seo et al.			US 2010/0296806 A1
	Tsuchiya et al.			US 2020/0007756 A1

	Watanabe et al.			US 2009/0237548 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/               Primary Examiner, Art Unit 2698